Citation Nr: 1225265	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  12-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1952 to June 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a hearing at the RO in May 2012.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful consideration, the Board finds that this matter must be remanded for two related reasons.  

By way of background, the Veteran maintains that he has hearing loss due to noise exposure during his military service.  In particular, he has asserted that he had noise exposure while serving aboard the USS Robinson during which his duties involved loading the 5-inch guns without hearing protection.  Hr'g Tr. 4-5.  

The Veteran is competent to report a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2). His service personnel records also confirm that he served aboard the USS Robinson.
In addition, the Veteran testified at his Board hearing that he first became aware of his hearing loss after he was married in 1959 when his wife told him of the problem.  Hr'g Tr. 5.  He was evaluated and obtained a hearing aid shortly thereafter, and he also underwent a stapedectomy in the early 1960s.  Hr'g Tr. 5, 8. The Veteran also wrote in his May 2012 VA Form 9 that he had treatment at the VA medical center in Chicago throughout the late 1950s to early 1960s.  

Based on this background, the Board finds that remand is first necessary to attempt to obtain the Veteran's missing VA treatment records from the 1950s to 1960s.  The claims file shows that the RO made attempts to obtain VA treatment records from Chicago for the specific period from January 1, 1956, to December 31, 1957, which was consistent with his statements at that time.  His more recent statements, however, indicate that he had a much more extensive history of treatment at Chicago, which extends beyond December 31, 1957, including treatment prior to his surgeries in the early 1960s.  Accordingly, upon remand, the RO should make all necessary attempts to obtain the outstanding VA treatment records from Chicago during the time periods indicated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board also finds that remand is necessary to afford the Veteran a new VA examination.  The claims file shows that he previously underwent a VA examination in April 2012 at which time the examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The VA examiner reasoned that there is no documentation of calibrated audiometry in the Veteran's service records and noted that a whispered voice test was used instead to measure his hearing, which cannot be considered reliable evidence that hearing loss did or did not occur.  The VA examiner also explained that the Veteran's current hearing loss is not that which is consistent with noise exposure.  The VA examiner further noted that the Veteran reported a history of two unsuccessful stapedectomy surgeries on the left ear after service and indicated that a middle ear component is also present in the right ear.  Therefore, the VA examiner concluded that, based on the Veteran's reported history of in-service noise exposure and post-service middle ear surgery, it is not possible to determine if the hearing loss is a result of military noise exposure without reporting to mere speculation.  

The Board finds that this April 2012 VA examination is inadequate to decide the claim because the VA examiner's assessment is not based on a complete factual history.  As discussed above, the Veteran's VA treatment records from the 1950s and 1960s remain outstanding.  In other words, these records were not available to April 2012 VA examiner for review.  Correspondingly, the VA examiner did not account for the Veteran's own assertions that he had shortly after service (of which he was first made aware in 1959 by his wife).  

The missing VA treatment records and Veteran's own assertions directly bear on the question of whether he had a history of hearing loss after service but prior to the middle ear surgeries.  The April 2012 VA examiner 's opinion does not account for this evidence.  

Similarly, the Veteran wrote in his May 2012 VA Form 9 that the National Academies of Science Institute of Medicine (IOM) issued a report in 2005 regarding noise and military service.  According to the Veteran, this study indicates that military audiological examinations are inadequate to assess noise-induced hearing loss.  The Board notes that this study was not constructively of record at the time of the April 2012 VA examination.  Therefore, the VA examiner did not have the opportunity to address it.  

For these reasons, the Board finds that tan additional medical opinion is necessary in this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC end the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his hearing loss claim.

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), the RO/AMC should make as many attempts as necessary to obtain all private records identified by the Veteran, if they are not already associated with the claims file.  

3.  The RO/AMC should take as many attempts as are necessary to obtain all outstanding VA treatment records, including records from Chicago during the late 1950s and early 1960s, and all records since October 2011, if any.  

4.   If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the RO/AMC should document such a finding in the claims file.   

Otherwise, all obtained records must either be printed and associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

5.  After completing the requested development in the preceding paragraphs, the RO/AMC should undertake any further development warranted by the record, including obtaining a copy of a 2005 National Academies of Science Institute of Medicine (IOM) report titled Noise and Military Service: Implications for Hearing Loss and Tinnitus (as identified in the Veteran's May 2012 VA Form 9).  

6.  After completing the foregoing development, the RO/AMC RO should refer the Veteran's claims folder to the April 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss that may be present. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, and medical articles, including a 2005 National Academies of Science Institute of Medicine (IOM) report titled Noise and Military Service: Implications for Hearing Loss and Tinnitus.

All relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to report a history of noise exposure, and his service personnel records do show that he served aboard the USS Robinson as he reported.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure. In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



